Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page‘1 of 11 PagelD #: 9

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

 

USPS CERTIFIED MAIL™

MN

9214 8501 1261 3410 0002 5647 39

 

CABELL HUNTINGTON HOSPITAL, INC.
PAUL ENGLISH SMITH

1340 HAL GREER BOULEVARD
HUNTINGTON, WV 25701

Control Number: 267123

Defendant: CABELL HUNTINGTON HOSPITAL,
INC.
1340 HAL GREER BOULEVARD
HUNTINGTON, WV 25701 US

lam enclosing:

1 summons and complaint

£ DEC 02 2021...

 

Mac Warner
Secretary of State
Staie of Wesi Virginia
Phone: 304-558-6000
886-767-8683
Visit us online:
www. w¥sos.com

Agent: PAUL ENGLISH SMITH
County: Cabell
Civil Action: 20-C-389
Certified Number: 92148901 125134 100002961739
Service Date; 11/23/2020

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted

service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office.

Sincerely,

Poe Warner

Mac Warner
Secretary of State

 

 
' Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 2 of 11 PagelD #: 10

IN THE CIRCUIT COURT OF CABELL COUNTY, WEST VIRGINIA
ANGELA S. CHAFFINS,
Plaintiff,

Civil Action Number: 20-C- 374
Judge: js} GREGORY L. HOWARD, JR.

ve

CABELL HUNTINGTON HOSPITAL, INC.,

Le 7
Defendant. wi 4

mg S =e

SUMMONS So 2S BA

“oy nm oF

. a 2 uw tat Ty

TO: Cabell Huntington Hospital, Inc. ct Uo

C/o Paul English Smith <; VU Ea

1340 Hal Greer Boulevard oe oF
Huntington, West Virginia 25701 zo 3 8

IN THE STATE OF WEST VIRGINIA, you are hereby summoned and required to serve |
upon D, Adrian Hoosier, II, Plaintiff’s Attorney, whose address is 213 Hale Street, Suite 100,
Charleston, West Virginia 25301, an Answer, including any related Counter Claim you may
have, to the Complaint filed against you in the above styled civil action, a true copy of which is
herewith delivered to you. You are required to serve your Answer within thirty (30) days after
service of this Summons upon you, exclusive of the day of service. If you fail to do so, judgment
by default will be taken against you for the relief demanded in the Complaint and you will be

thereafter barred for asserting in another action any claim you may have which must be asserted

by counterclaim in the above- styled civil action.

 
   
   
 
     

it tlilltitiy
its GABEL/ nln

ws put tie, ty
‘oh Try
. ‘i f ta, bo
"2,
2 : rs
: ona "
i

   

Dated: NOV 29 2020

4,22
. =
%, >
fo os
% oO sreregesaquanvel Ne SS
“aye AT OF CARE

“HHA
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 3 of 11 PagelD #: 11

'

IN THE CIRCUIT COURT OF CABELL COUNTY, WEST VIRGINIA

 

CIVIL CASE INFORMATION STATEMENT
(Civil Cases Other than Domestic Relations)

I. CASE STYLE: Case No. 20-C- SFG

Plaintiff(s) Judge:
Angela S. Chaffins

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plantiff's Phone:
>
ieee
vs. Days to ia 3S :
Defendant(s) Answer Type of Service’ = ve a 2
Cabell Huntington Hospital, Inc. 30 Secretary of State’ > Pe
Name i
1340 Hal Greer Boulevard Defendant's Phone: =a
Street Address
Huntington, West Virginia 25701
City, State, Zip Code
Il. TYPE OF CASE:
[_] General Civil [-] Adoption
[_] Mass Litigation (As defined in T.C.R. 26.04(a)] |_| Administrative Agency Appeal
[_] Asbestos [_] Civil Appeal from Magistrate Court
["] FELA Asbestos (-] Miscellaneous Civil Petition
[| Other: [_] Mental Hygiene
[_] Habeas Corpus/Other Extraordinary Writ i Guardianship
[-] Other: [| Medical Malpractice

 

 

 

It. JURY DEMAND: [¥] Yes[_] No CASE WILL BE READY FOR TRIAL BY (Month/Year); 12 / 2021

 

 

IV. DO YOU OR ANY IF YES, PLEASE SPECIFY:
OF YOUR CLIENTS [] Wheelchair accessible hearing room and other facilites
OR WITNESSES [_] Reader or other auxiliary aid for the visually impaired
IN THIS CASE [_] Interpreter or other auxiliary aid for the deaf and hard of hearing
REQUIRE SPECIAL

[| Spokesperson or other auxiliary aid for the speech impaired

 

 

 

 

 

 

 

ACCOMMODATIONS?
TI Foreign language interpreter-specify language: i
[_] Yes [¥] No ["] Other:
Attorney Name: D. Adrian Hoosier, I Representing: |
Firm: Hoosier Law Firm, PLLC Plaintiff (_] Defendant
Address: 213 Hale Street, Suite 100, Charleston, West Virginia 25301 ["] Cross-Defendant [] Cross-Complainant
Telephone: 681-265-5000 C) 3rd-Party Plaintiff | 3rd-Party Defendant

 

 

CJ Proceeding Without an Attorney

Originaland 3 copies of complaint enclosed/attached.
Dated: 11 / 19 / 2020 Signitiwe: 2 Z8E
SCA-C-100: Civil Case Information Statement (Other than Domestic Relations) Revision Date: 4/2020

  

 
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 4 of 11 PagelD #: 12

FILED

 

    
 

IN THE CIRCUIT COURT OF CABELL COUNTY, WEST VIRGINIA
2 NOV20_4HelDy 13
ANGELA S. CHAFFINS, Cf HOD.
CIRCUIT CLERK

' hei?

Plaintiff,

J udge:

CABELL HUNTINGTON HOSPITAL, INC.,

Defendant.

 

COMPLAINT

 

Plaintiff Angela S. Chaffins (hereinafter “Plaintiff’) brings this Complaint for
violations of the W.Va. Human Rights Act, common law wrongful termination
(actual), and violation of the Patient Safety Act stemming from her employment
separation with Defendant Cabell Huntington Hospital, Inc. (hereinafter
“Defendant” or “CHH”)

Each “Count” herein is intended to be plead as a separate and distinct “Count”
from all other “Counts” whether or not “enumerated” as a separate count.
Plaintiff is a resident of West Virginia.

Defendant is a West Virginia Corporation with operations in Cabell County,
West Virginia and has its administrative office in Cabell County, West Virginia.
Plaintiff and Defendant are located in Cabell County, West Virginia. All actions
and in actions alleged herein occurred in Cabell County, West Virginia.

Jurisdiction and venue are appropriate in this Court.

i

Civil Action Number: 20-C- 3F7

 
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 5 of 11 PagelD #: 13

 

GENERAL ALLEGATIONS

 

10.

11.

12.

13.

Plaintiff(s) hereby adopt(s) verbatim as if set forth herein each of the
allegations and averments set forth in all above paragraphs and/or headings.
Plaintiff was employed by Defendant (or its predecessors) as a Registered Nurse
(“RN” hereinafter) from October, 2017, until November 28, 2018.

Plaintiff was wrongfully accused of a HIPPA Violation by Plaintiff's Charge
Nurse for teviewing of charts, which was part of her job duties.

Plaintiff was fired for the alleged violation despite the fact there were no
warnings, no disciplinary or any other administration action.

Defendant and Teresa Sexton retaliated against Plaintiff because Plaintiff filed
multiple grievances concerning patient safety, hostile work environment(s) and
improper actions in management

Defendant retaliated again Plaintiff for concerns over patient safety and for her
grievances filed.

Plaintiff's termination was in violation of the Patient Safety Act, and public
policy. Her termination and treatment were based in whole or in part on reporting
of violations, filing grievances or care of patients.

After Plaintiff did file formal complaints, Sexton and Defendant retaliated
against Plaintiff by failing to follow procedures and terminated her without any

warning, write ups, suspension, etc.
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 6 of 11 PagelD #: 14

14.

13,

 

VIOLATION OF PATIENT SAFETY ACT —- COUNT 2

 

Plaintiff herein restates all preceding paragraphs for the purpose of pleading
grounds in support.

§ 16-39-4. Prohibition against discrimination or retaliation

(a) No person may retaliate or discriminafe in any manner against any health
care worker because the worker, or any person acting on behalf of the worker:
(1) Makes a good faith report, or is about to report, verbally or in writing, to the
health care entity or appropriate authority an instance of wrongdoing or waste.
Plaintiff here, did make a good faith report, verbally or in writing, to the entity
or authority to correct the wrongdoing.

(2) Advocated on behalf of a patient or patients with respect to the care, services
or conditions of a health care entity. Here, Plaintiff did advocate on behalf of at
least two patients with respect to the lack of care they were receiving — leading
one to pass away.
(b) A health care worker with respect to the conduct described is acting in good
faith if the health care worker reasonably believes:
(1} That the information is true; and
(2) Constitutes waste or wrongdoing as defined in section three of this article.
‘W. Va. Code Ann. § 16-39-4 (West).
Plaintiff both had a good faith reason to feel the above information is true and

that it constituted wrongdoing.
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 7 of 11 PagelD #: 15

16.

17,

18.

W.Va, Code § 16-39-4(a). According to the West Virginia Supreme Court of
Appeals, “[t]he legislative purpose of the [WVPSA] is to protect patients by
providing protections for those health care workers with whom the patient has
the most direct contact.” Camden-Clark Mem'l Hosp. Corp. v. Tuan Neuyen, 807
S.E.2d 747, 752 (W. Va. 2017) (internal citations omitted); see also, McCauley
v. Amedisys Holding, L.L.C., No. 1:13CV9, 2014 WL 838261, at 2 (N.D.W. Va.
Mar, 4, 2014).

To establish a prima facie case of retaliation under the WVPSA, the Plaintiff
must show that she was a healthcare worker who was discriminated or retaliated
against for making a good-faith report of wrongdoing or for advocating for
patient safety. W.Va, Code § 16-39-4(a), Here Plaintiff was certainly a healthcare
worker and had been in the position over a year before complaints of wrongdoing
including filing grievances, complaints about hostile work environment(s) and
complaints of management’s actions about substantial care being given to
patients and understaffing.

Here, the Plaintiffhas provided sufficient evidence to establish a prima facie case
of retaliation. It is undisputed that she was a healthcare worker who made good-
faith reports regarding patient safety issues while under the Defendant's employ

and was eventually terminated.

 

VIOLATION OF PUBLIC POLICY — COUNT 3

 

19.

Plaintiff restates herein all of the prior paragraphs.
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 8 of 11 PagelD #: 16

20.

ai.

22.

The Plaintiff may plead discharge in violation of West Virginia public policy in
the alternative to her claims for discrimination and retaliation under various state
statutes, holdings, polices, etc.

Pursuant to West Virginia law, the rule giving the employer the absolute right to
discharge an at will employee must be tempered by the further principle that
where the employer's motivation for the discharge contravenes some substantial
public policy principle, then the employer may be liable to the employee for
damages occasioned by the discharge. Harless v. First Nat'l Bank in Fairmont,
246 S.E.2d 270, 275 (W. Va. 1978). Accordingly, “a cause of action for wrongful
discharge exists when an aggrieved employee can demonstrate that his/her
employer acted contrary to substantial public policy in effectuating the
termination.” Swears v. R.M. Roach & Sons, Inc., 696 S.E.2d 1, 6 (W. Va. 2010)
(quoting Feliciano v. 7-Eleven, Inc., 559 8.E.2d 713, 718 (W. Va. 2001) ). This
claim is commonly known as a Harless claim.

Defendant had a policy that Plaintiff must complete separate reports to her
superior and then a summary report to the CEO wherein a lot, if not all, of the
violations, or policies issues would be excluded. This was done to keep potential
issues from the CEO’s knowledge — such as the failure to provide care that led
to the death. Supra. Plaintiff eventually discovered that the CEO wasn’t getting
the more detailed reports and communicated the same to the CEO’s staff. Shortly
after she communicated to the CEO’s staff that the CEO wasn’t getting the

“whole picture” she was fired.
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 9 of 11 PagelID #: 17

23.

24.

The termination was in violation of a standing policy at the Defendant’s hospital
to ensure proper communication of patient need to the CEO. This is a substantial
public policy,

Plaintiff was terminated in whole or in part for bring light upon the “two report

system” in which the CEO wasn’t aware existed,

 

DAMAGES

 

25.

26.

27.

Plaintiff adopts verbatim as if set forth herein each of the allegations and
averments set forth in Paragraphs 1 through 32 of Plaintiff's Complaint.

As a direct and proximate result of Defendant’s actions, Plaintiff is entitled to
damages for 1) indignity, 2} embarrassment, 3) humiliation and 4) emotional
distress in an amount to be determined by the jury.

Defendant’s actions were willful, wanton and malicious and violated the
WVHRA entitling Plaintiff to 5) attorneys’ fees and 6) cost pursuant to W. Va.
Code § 5-11-13 and/or 7) the decisions of the Supreme Court of Appeals of West
Virginia. Defendant is strictly liable for Plaintiffs’ damages. Hanion vy.
Chambers, 195 W.Va. 99, 464 8.E.2d 741 (1985). Defendants actions were in
violation of the WVHRA and as such Plaintiff is entitled to 8) “back pay or any
other legal or equitable relief” and the trial court, 9) “in its discretion, may award
all or a portion of the costs of the litigation, including reasonable attorney fees
and witness fees, to the complainant.” W.Va. Code § 5-11-13. The Supreme
Court of Appeals has interpreted “other legal or equitable relief’ to include

typical tort damages, including 10) emotional distress, 11) front pay, and 12)

6
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 10 of 11 PagelD #: 18

28.

29,

30.

31.

punitive damages. See Dobson vy, astern Associated Coal Corp., 422 8.E.2d
494 (W. Va. 1992) (holding that recovery of typical tort damages is permitted by
the statutory language and that, specifically, front pay is available); Akers v.
Cabell Huntington Hosp., inc., 599 §.E,2d 769, 777 (W. Va. 2004) (holding that
emotional distress damages are available under the Act); Syllabus point 4,
Haynes v. Rhone-Poulenc, Inc,, 521 5.E.2d 331 (W. Va. 1999) (holding that
punitive damages are available under the Act).

Defendant’s actions were willful, wanton and/or grossly negligent, and, as such,
Plaintiffs are entitled to punitive damages. Intend is assumed when a jury finds
a WVHRA violation. Thus, punitive damages are permitted and instructed.
Plaintiff is also entitled for those aforesaid 13} damages under Harless, supra.
As the same pertain to the public policy violations.

Plaintiff is also entitled to 14-15) pre/post-judgment interest, 16) costs, and 17}
fees.
And ail other damages which are 18) just and foreseeable herein and/or allowed
by 19) common law or 20) statute, or 21) deemed proper by this Honorable Court
including but not limited to 22) pain/suffering, 23) medical expenses, 24) loss of
enjoyment of life, 25) damages for indignity, 26) embarrassment, 27)

humiliation, 28) annoyance, and 29) inconvenience.
Case 3:20-cv-00868 Document 1-3 Filed 12/23/20 Page 11 of 11 PageID #: 19

JURY TRIAL DEMANDED

Plaintiff demands a jury trial on all issues set forth in complaint.

ANGELA S. CHAFFINS,
By Counsel:

 

D. Adrian Hoosier, If, Esquire

West Virginia State Bar Identification Number: 10013
Hoosier Law Firm, PLLC

213 Hale Street, Suite 100

Charleston, West Virginia 25301

T: 681-265-5000

F: 681-265-5001

adrian@hifwv.com
debra@hifwv.com
